—Order and judgment (one paper), Supreme Court, New York County (Angela Mazzarelli, J.), entered August 3, 1994, which granted petitioner’s motion to confirm an arbitrators’ award, and denied respondent’s cross-motion to vacate the award, unanimously affirmed, without costs.
Respondent-appellant did not meet its burden of proving misconduct and partiality on the part of the arbitrators so as to warrant vacatur of the award pursuant to CPLR 7511 (b) (1) (i) and (ii). Taisei Construction Corporation failed to establish that the arbitrators either treated it unfairly or displayed partiality in their evidentiary rulings. Furthermore, the record does not sustain the claim that the arbitrators exhibited ethnic bias. Respondent’s argument that the arbitrators’ award should be vacated pursuant to CPLR 7511 (b) (1) (iii) is raised for the first time on appeal and we decline to reach it.
Finally, we reject petitioner’s application for the imposition of sanctions since we cannot consider this appeal frivolous or taken in bad faith. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.